Exhibit 10.2

Marten Transport, Ltd.

2013 Non-Employee Director Compensation Summary 

 

On May 3, 2013, our Compensation Committee also approved the following fee
schedule for non-employee directors for fiscal year 2013, effective May 3, 2013,
which remains unchanged from fiscal year 2012:

 

 

2012

2013

                 

Annual Board Retainer

  $ 24,000   $ 24,000

Lead Director

    5,000     5,000

Audit Committee chair

    15,000     15,000

Compensation Committee chair

    10,000     10,000

Nominating/Corporate Governance Committee chair

    3,500     3,500

 

The company generally pays non-employee directors a fee of $1,250 for each Board
meeting attended, $750 for each committee meeting attended, and reimburses them
for out-of-pocket expenses of attending meetings.

 

Pursuant to the non-employee director option program adopted on March 1, 2006,
each non-employee director will also receive an automatic grant of an option to
purchase 2,750 shares of common stock annually upon re-election to the Board by
the stockholders. These options will be issued at a per share exercise price
equal to the fair market value of one share of common stock on the grant date
and expire ten years from the grant date.

 

 